ACCEPTED
                                                                         04-14-00551-cv
                                                            FOURTH COURT OF APPEALS
                                                                 SAN ANTONIO, TEXAS
                                                                 10/22/2015 10:58:11 PM
                                                                         KEITH HOTTLE
                                                                                 CLERK


                       NO. 04-14-00551-CV
                                                       FILED IN
                IN THE COURT OF APPEALS     4th COURT OF APPEALS
                        FOR THE              SAN ANTONIO, TEXAS
                                           10/22/2015 10:58:11 PM
            FOURTH JUDICIAL DISTRICT OF TEXAS
                                              KEITH E. HOTTLE
                   SAN ANTONIO, TEXAS               Clerk

PABLO SOLIZ                    §        APPELLANT
                               §
V.                             §
                               §
STATE OF TEXAS                 §        APPELLEE


         APPEAL FROM 79th JUDICIAL DISTRICT COURT
                  BROOKS COUNTY, TEXAS
              TRIAL COURT NO. 14-02-16542-CV

________________________________________________________________


APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE
           MOTION FOR RECONSIDERATION EN BANC


                                        Rick Soliz
                                        Attorney at Law
                                        Texas Bar Number 00785013
                                        P.O. Box 4051
                                        Houston, Texas 77210
                                        713-228-1900
                                        Counsel Pro Bono




________________________________________________________________


                               1
TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes, Pablo Soliz, Appellant in the above entitled and numbered

cause, by and through his pro bono attorney of record, Rick Soliz, and submits

this first Motion for Extension of Time to file Appellant's Motion for

Reconsideration En Banc until November 5, 2015. For good cause, Appellant

shows as follows.

      1.     This Court issued its opinion on July 22, 2015. On September 8,

2015, Appellant’s motion for rehearing was filed and it was overruled on

September 22, 2015. This motion may be filed by October 22, 2015. This is

Appellant's first request for an extension of time to file Appellant's Motion for

Reconsideration En Banc.

      2.     In the last thirty days, Appellant's counsel has had a heavy

workload and out of town court business several times.

      3.     Furthermore, Appellant’s counsel, in the last 2 weeks, has attended

a continuing education seminar and concentrated on extensive State Bar of

Texas committee business. Counsel is also in the process of relocating his

primary office space to another location.

      4.     The failure to file the motion for reconsideration en banc within the

specified period allowed was not deliberate or intentional. Appellant is


                                         2
requesting an extension of time until November 5, 2015 and will not seek further

extensions.

      5.      This Motion is not made for delay, but to see that justice is done.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that the

deadline for filing of Appellant's motion for reconsideration en banc be extended

to November 5, 2015 or any date the court sees fit.

                         CERTIFICATE OF SERVICE


      This is to certify that a true and correct copy of the attached and foregoing

document is served on opposing counsel.


                                              Respectfully submitted,
                                              /S/
                                              /s/ Rick Soliz
                                              T.B.N. 00785013
                                              P.O. Box 4051
                                              Houston, Texas 77210
                                              713-228-1900
                                              Pro Bono Attorney for Appellant




                                         3